Follett, J.:
In an action brought for the dissolution of the Buffalo Ice Company, a domestic corporation, William P. Taylor was, December 22, 1897, appointed temporary receiver of.-the corporation, and by the final judgment entered May 5, 1898, declaring the corporation dissolved, he was continued as permanent receiver. By an order granted June 1,1898, pursuant to section 1807 of the Code of Civil Procedure, the creditors of the corporation were required to exhibit *145and prove their claims before a referee appointed “to take proof of all claims in dispute against the Buffalo' Ice Company and to report, to this court upon the same.” Various claimants, including the-respondents herein, appeared before the referee and evidence was taken for and against the various claims. August 4, 1898, the. referee duly made and filed his report, and August 15, 1898, a. motion was made by the receiver for its confirmation, which was decided by an order granted September 7, 1898, confirming the report in part and refusing to confirm it in part. From part of this order this appeal is taken.
The referee reported adversely to the claim of S. C. Briggs and to the claim of A. J. & S. C. Briggs. ¡Neither of the appellants filed exceptions to the parts of the referee’s report disallowing these claims, for the reason that it was in their favor in respect to the questions sought to be presented by this appeal: The Special Term overruled the report of the referee in respect to the claims of S. C. Briggs and of A. J. & S. C. Briggs, and ordered that $450 be allowed S. C. Briggs as a preferred claim, and that $197 be allowed him as a preferred claim, which was one-lialf of the claim of A. J. & S. C. Briggs. ¡Neither of the appellants filed exceptions to the decision of the Special Term. Only the Special Term had power to determine the issues involved, and in order to enable a dissatisfied litigant to review questions decided by the Special Term, exceptions should have been taken and filed to the parts of its decision sought to be reviewed. Having failed to do this the decision of the Special Term cannot be reviewed by this court. (Matter of the Attorney-General v. The Continental Life Insurance Co., 64 How. Pr. 93; Doremus v. Doremus, 76 Hun, 337.) Rule 30 of the General Rules of Practice, adopted December 3, 1895, which took effect January 1, 1896, is a copy of the rule in force when the cases cited were decided, which cases seem decisive of the one at bar.
The order should be affirmed, with a bill of costs in favor of the receiver, and a bill of costs in favor of the other respondents and against the appellants.
All concurred, except Ward, J., not voting.
Order affirmed, with two bills of costs payable by the appellants, one in favor of receiver, and one in favor of other respondents.